             Case 2:18-cv-00144-JM Document 69 Filed 09/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


JAMES H. PHILLIPS                                                           PLAINTIFF

v.                            No: 2:18-cv-00144 JM-PSH


SHEILA WOODARD, et al.                                                    DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 14th day of September, 2020.




                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
